Title: To Thomas Jefferson from Thomas Gaskins, 13 April 1781
From: Gaskins, Thomas
To: Jefferson, Thomas


Northumberland, 13 Apr. 1781. Encloses an account of the draft in Northumberland county. Only three men enlisted for the war: Thomas Giles, Michael Taylor, and Thomas Harding; sends certificates for these men and wishes them returned by the bearer, together with bounty money for them and for 40 men drafted. “We have great Destruction in and about our place By the Barberous and Cruel Pirating Vessells By Stealing our Negros &c. I had my Dwelling house Burnt to ashes on wednesday morning with Considerable Loss, which you may be fully informed by the Bearer, Mr. Jesse Crowder.”
